Citation Nr: 0601323	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  02-05 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a bilateral lower leg 
disorder, including shin splints.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991, and he had additional service - on active duty for 
training (ACDUTRA), in the Army National Guard.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The Board remanded the case to the RO in August 2004 for 
further development and consideration.  The actions set forth 
in that remand having been completed, the case is now before 
the Board for final appellate consideration.  


FINDINGS OF FACT

1.  The veteran sustained injuries to his knees during 
service.  Those injuries were acute and transitory and 
resolved without residual disability.  

2.  The medical evidence does not show the veteran currently 
has a bilateral lower leg disorder that resulted from those 
injuries in service.


CONCLUSION OF LAW

A bilateral leg disorder, including shin splints, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the March 2002 statement of the case, the various 
supplemental statements of the case, and the August 2004 RO 
letter to the veteran notifying him of the VCAA, he has been 
advised of the laws and regulations governing the claim on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain.  Thus, he may be considered 
to have been advised to submit any pertinent evidence in his 
possession.  Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005).



Finally, the Board notes that records of VA and private 
treatment through September 2003 have been obtained.  The 
veteran has not identified any additional pertinent evidence 
not already associated with the claims folder that is 
obtainable.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Therefore, the Board finds that the duty 
to assist has also been met.  

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a) requires VA to 
provide notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim before any 
initial unfavorable agency of original jurisdiction decision.  
In the present case, the RO initially considered the claim on 
appeal subsequent to the passage of the VCAA and the 
modifications to 38 U.S.C.A. § 5103(a) therein.  After that 
initial decision, the RO provided notice to the veteran of 
the laws and regulations governing the claim on appeal and 
the evidence that he must supply and the evidence that VA 
would attempt to obtain, as has already been discussed above.  
And his claim was subsequently reconsidered in June 2005.  
Therefore, the Board finds no evidence of prejudicial error 
in proceeding to a decision on the merits at this juncture.  
See Mayfield, supra.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2005).  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b).  A 
preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2005).  
The presumption of aggravation may be rebutted only by 
clear and unmistakable evidence.  38 C.F.R. § 3.306(b).  

The service medical records show the veteran reported at the 
time of his enlistment examination that he had sustained a 
fracture of his right lower leg at age 8.  No residuals of 
that fracture were noted at the time of the enlistment 
examination.  The service records also show he injured his 
right knee in July 1990 and then in July 1992 fell and 
injured both his knees during a period of ACDUTRA.  
At the time of the latter incident, he complained of 
bilateral knee pain, but the only abnormal clinical finding 
was pain with palpation.  On periodic examination in December 
1992, he did not report any complaints regarding either leg 
or either knee and no pertinent abnormal clinical findings 
were noted.  

A VA compensation examination was conducted in March 1998, 
following the veteran's initial claim for service connection.  
At that time, he reported that he had continued to have 
discomfort in both legs after prolonged walking or running 
since his training in service.  The examiner noted that the 
veteran walked with a reciprocating heel/toe gait.  Range of 
motion of both knees was recorded as 0-125 degrees.  No other 
abnormal clinical findings were noted.  The examiner 
diagnosed bilateral shin splints.  



At the time of a more recent VA compensation examination in 
January 2001, the veteran complained of aching that would 
start in his ankles and move up into his knees with long 
periods of standing, again reporting that he had experienced 
the pain since his training in service.  He denied any 
history of swelling, locking, or giving way (instability) in 
his knees.  On examination, his gait was normal.  Range of 
motion of each knee was measured as 0-130 degrees.  No other 
abnormal clinical findings were noted following a 
comprehensive examination.  The examiner indicated that 
X-rays of the veteran's ankles showed possibly mild 
degenerative changes.  He stated that he doubted the veteran 
still had shin splints, but opined that he very well may have 
mild degenerative changes in his ankles and knees.  It should 
be noted that the radiologist's reports of the X-rays of the 
veteran's ankles and knees at that time reflect no 
degenerative changes or other abnormal findings of any joint.  

A July 2001 private examiner's clinical note indicates that a 
bone scan had reportedly been essentially normal, but had 
shown some mild uptake "consistent with mild chronic shin 
splints."  The examiner noted the veteran's complaint of 
discomfort over the patellofemoral joint was consistent with 
mild chondromalacia.  

A private rheumatologist in August 2001 noted the veteran's 
complaint of leg pain of two years' duration.  He diagnosed 
patellofemoral syndrome, noting there were no significant 
objective findings and that recent X-rays and bone scan were 
essentially unremarkable.  

VA clinical records dated from March 1999 to July 2001 
reflect treatment for unrelated ailments and do not mention 
any pertinent complaints or abnormal clinical findings.  

A private physician's office note dated in September 2003 
describes the veteran's complaint of pain in both legs.  She 
stated that, in light of the negative X-rays and bone scan, 
"the only thing left is a neuropathy."  The examiner 
prescribed a new medication and suggested that a nerve 
conduction study would be helpful.  

Finally, in January 2005, another VA compensation examination 
was conducted to obtain an opinion from a physician regarding 
the etiology of the veteran's leg complaints.  The veteran 
reported that "he has pain in his knees and shins while 
sitting and/or standing, lying in bed, etc.  He states he has 
pain all of the time, no flare-ups or exacerbations."  The 
examiner reported that examination of both calves showed 
"nonanatomic pain globally with no evidence of joint 
tenderness."    Examination of the veteran's knees yielded 
no abnormal clinical findings.  The examiner stated that he 
found no evidence of shin splints, residuals of 
stress fractures, or internal derangement of the knees.  He 
further commented that he did find "a significant amount of 
symptom overlay and/or factitious disorder with secondary 
gain involved."  The examiner concluded that he found no 
evidence of a pathologic process involving the veteran's legs 
at that time.  

The Board finds that the presumption of soundness is rebutted 
by clear and unmistakable evidence that the veteran sustained 
a right lower leg fracture as a child.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  However, no residuals of that fracture 
were noted at service entry and no increase in disability 
concerning that injury was noted during service.  Thus, that 
disorder clearly pre-existed service and was not aggravated 
by service.  Nevertheless, in light of clear evidence of 
unrelated, superimposed leg injuries during service, the 
Board finds that the rebuttal of the presumption of soundness 
is not determinative of the issue on appeal.  

Although the January 2005 examiner was requested to provide 
an opinion as to whether any current leg disorder was of 
service origin, he was unable to identify any current 
disorder at all concerning the veteran's legs.  The Board 
recognizes that some examiners since 1998 have listed various 
diagnoses regarding leg disorders for the veteran.  But more 
significantly, no medical examiner since the veteran's 
separation from service has recorded any pertinent abnormal 
clinical findings concerning his legs - or, most 
importantly, linked them to his military service, even were 
the Board to assume, for the sake of argument, that he still 
does have relevant symptoms involving his lower legs.



While the record on appeal clearly shows the veteran 
sustained leg injuries during service, the record also shows 
that his last examination during service does not reflect any 
pertinent symptoms or abnormal clinical findings.  There is 
no evidence of a chronic disorder concerning his legs during 
service.  Further, there is no competent evidence of any leg 
disorder for several years after his separation from service.  
It is apparent that his injuries in service were acute and 
transitory and resolved without residual disability.  And it 
equally deserves mentioning that, while some doctors have 
noted the veteran's own report of leg pain since his training 
in service and have suggested various diagnoses, none of them 
have specifically related any current bilateral leg disorder 
to his injuries in service.  Moreover, the record does not 
conclusively establish that he currently even has a bilateral 
leg disorder.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Therefore, the Board concludes the veteran does not have a 
bilateral lower leg disorder that was incurred in or 
aggravated by service.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise (i.e., about evenly balanced for and 
against), with the veteran prevailing in either event, or 
whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b).  Here, for the reasons stated, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim, so the provisions of 38 U.S.C.A. § 5107(b) 
and 38 C.F.R. § 3.102 are not applicable.  




ORDER

Service connection for a bilateral lower leg disorder, 
including shin splints, is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


